DETAILED ACTION
This action is in response to applicant's amendment filed 03/30/22.
The examiner acknowledges the amendments to the claims. 
Claims 1-6 and 9-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03/30/2022, with respect to Lloyd not teaching the volume filling device adapted to automatically disassemble into its volume filling segments if the volume filling device leaves its implanted invaginated stomach position have been fully considered and are persuasive.  The rejection of claims 1-6 and 9-20 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


To the specification:
In the paragraph that begins with “This application is a continuation of U.S. Application 13/146,387…”, after “11 October 2011,” --now U.S. Patent No. 10,226,372,-- is inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, teaches or renders obvious an apparatus including, in combination with the rest of the limitations of claim 1, a volume filling device being adapted to automatically disassemble into its volume filling device segments if the volume filing device leaves its implanted invaginated stomach position.  The closest prior art of record Lloyd (U.S. Pub. No. 2003/0021822) discloses the device substantially as claimed, including volume filling device segments 20 (see Figures 2-3).It is noted that in Lloyd the volume filling device segments 20 disassemble automatically, even though a user initiates disassembly by degaussing the magnetic volume filling segments (see paragraphs [0012], [0033], [0037]), since “automatically” does not preclude human intervention and the segments have a self-acting mechanism to disassemble due to their magnetic characteristic.  Although Lloyd discloses automatic disassembly, the disassembly does not happen if the volume filling device leaves its implanted invaginated stomach position.  In other words, the claim limitation requires that the volume filling device must leave the invaginated stomach position first before the automatic disassembly of the volume filling device.  However, in Lloyd the automatic disassembly causes the volume filling device to leave its implanted invaginated stomach position.  In other words, the volume filling device leaves the invaginated stomach position because of or after the automatic disassembly in Lloyd.  Therefore the claimed apparatus distinguishes over Lloyd and is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771